DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, 14-19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim states: “the apparatus is configured to at least apply the bandwidth quota to traffic sent and received via the local area network without routing traffic through a core network” which was not described in the specification at the time the application was filed.  For example Para [0041] states the operator can control a subscriber’s local route traffic without routing the local route traffic through a network of the operator or without routing the traffic through the operator’s cellular core network, Para [0029].  For claim 1, the apparatus being claimed is not an operator or a gateway but a user equipment or similar apparatus.  Claim 9 is a similar method claim, where the limitation of applying the bandwidth quota to traffic sent and received via the local area network without routing the traffic through the core network is performed by the user equipment.  Routing traffic without going through the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim states “the apparatus is configured to at least apply the bandwidth quota to traffic sent and received via the local area network without routing traffic through a core network” which is unclear.  The claim is for an apparatus such as a user equipment or similar apparatus but the UE does not perform a function of whether traffic is routed through a core network or not.  It is not clear if the claimed apparatus (UE) is applying the bandwidth quota to traffic without routing the traffic through a core network, meaning it is not clear what apparatus is routing the traffic to avoid the core network.  Claim 9 is a method claim and the limitation of applying the bandwidth quota to traffic without routing the traffic through the core network is performed by the user equipment.  Similar issue for other independent claims.  
	 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6-12, 14-19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raleigh (US 2010/0188975, hereinafter Raleigh), in view of Koide et al (US 2009/0113073, hereinafter Koide), in view of Hanson (US 2010/0080202, hereinafter Hanson), in view of Watfa et al (US 2011/0170469, hereinafter Watfa, claiming the priority date of provisional applications 61/293,423 and 61/304,199) and in view of Scholaert (US 2010/0248719, hereinafter Scholaert).
Regarding claim 1, Raleigh discloses an apparatus (device, Fig. 9), comprising: logic circuitry (Wi-Fi modem and processor, Fig. 9) configured to at least cause a connection to be established to a local area network (connecting to local area network, Para [0151]), wherein the logic circuitry is further configured to at least cause first information relating to the local area network to be transmitted, after the connection to the local area network is established, from the apparatus to a gateway selection function, wherein the first information comprises an internet protocol address for the apparatus (in some cases, the device does not recognize the type of network it is currently connected to but can report its base station to the network and the network will determine what network it is connected to, Para [0213] and traffic is transmitted with an IP address, Para [0221], and the service controller is seen as being the GWSF, Para [0226]);										but does not fully and explicitly disclose a memory (memory, Fig. 9) configured to at least store the first information; and a transceiver circuitry (modems, Fig. 9) configured to at least receive, after the connection to the local area network is established, the first information via the local area network.  Raleigh discloses connecting to a local area network, Para [0151].  Koide discloses the user connects to a LAN and is assigned an IP address that is transmitted to the user by the DHCP using the LAN, Para [0004]/Fig. 1.  Further in view of both references it is clear the user/client is assigned an IP address for the LAN and stores it for later use.  It would have been obvious to one of ordinary skill in the art, at the time of the invention to incorporate the teachings of Koide into the teachings of Raleigh in order to improve assignment of IP addresses;							but does not fully and explicitly disclose wherein the transceiver circuitry is further configured to at least receive, after the first information is transmitted, local area network configuration information from the gateway selection function configured to provide mobility management and communicate with and control the local gateway apparatus with respect to routing via the local area network without routing gateway selection function configured to” is a function of the GSF and not the claimed apparatus, therefore carries no patentable weight), wherein the local area network configuration includes a bandwidth quota, wherein the apparatus is configured to at least apply the bandwidth quota to traffic sent and received via the local area network nor the local area network configuration information is predefined.  Raleigh discloses a user can log onto an access network and can download a service plan from the service controller, Para [0162], data/bandwidth usage is a factor in service policies, Para [0213] and service policies have a bandwidth limit, Para [0237] and there are service plan options implying it is predefined, Para [0232].  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027], where a server checks the local IP address in the packet, Para [0029] and the server can activate a service plan for the Wi-Fi network and the user can view it, Para [0032].  In view of the combination, a user can connect to a Wi-Fi network with limited access and a server/service controller can send a service plan back to the user including bandwidth limit information.  It would have been obvious to one of ordinary skill in the art, at the time of the invention to incorporate the teachings of Hanson into the teachings of Raleigh and Koide in order to more securely identify devices connected to the network;								Raleigh does not disclose the local area network comprising a local gateway apparatus nor without routing the traffic through a core network, wherein the apparatus is further configured to communicate over a cellular communication route and a local route nor explicitly first information includes identity of the local gateway.  Watfa discloses the system can include a local gateway that can offload traffic based on some policy or configuration, the network and WTRU can provide indication that SIPTO or LIPA is supported in LTE and non-3GPP access networks, Para [0054] and traffic can go through the local gateway rather than through the operator’s core network, Para [0049], further network provides the APN of the gateway that is performing the traffic offloading, Para [0064].  Also see Para [0010/30] of provisional 61/304,199.  In view with Hanson, the server communicates and indicates the service plan to the local gateway.  It would have been obvious to one of ordinary skill in the art, at the time of the invention to incorporate the teachings of Watfa into the teachings of Raleigh, Koide and Hanson in order to reduce network congestion by offloading traffic;			a dual-mode phone where cellular and wireless LANs are merged into one seamless service, Para [0031] and can communicate with servers in the core network via the LAN, Para [0038], where in combination of references the server/service controller is in the core network that provides the service policies/white list to the mobile device and in one variation the service plan is received over the cellular network.  It would have been obvious to one of ordinary skill in the art, at the time of the invention to incorporate the teachings of Scholaert into the teachings of Koide, Raleigh and Hanson in order to merge cellular and local networks into one seamless service with dual-mode mobile devices.  
Regarding claims 2 and 10, Raleigh discloses the apparatus/method according to claim 1/9, wherein the first information is caused to be transmitted via the local area network.  Scholaert discloses a dual mode phone that can use a cellular or local network, Para [0031], where this is an obvious variation to use the local network.
Regarding claims 3 and 11, Raleigh discloses the apparatus/method according to claim 1/9, but not wherein the first information is caused to be transmitted via a cellular network.  Scholaert discloses a dual mode phone that can use a cellular or local network, Para [0031], where this is an obvious variation to use the local network.
Regarding claims 4 and 12, Raleigh discloses the apparatus/method according to claim 1/9, wherein internet protocol address is used by the apparatus for communication with the local area network via the established connection (traffic is transmitted with an IP address, Para [0221]).
Regarding claim 6, Raleigh discloses the apparatus according to claim 1, but not wherein the gateway selection function is included in a core network of a home or a visited cellular network of a subscriber associated with the apparatus.  Scholaert discloses a phone can communicate with servers in the core network via the LAN, Para [0038], the server can include home and visitor location register databases and it is an obvious variation that the selection function can be in either home or visited cellular network.
Regarding claims 7 and 14, Raleigh discloses the apparatus/method according to claim 1/9, wherein the first information further includes at least one of: a network mask, a default gateway identity, a name-to-address mapping server identity, a local area network identity, and a location information (can report its base station to the network and the network will determine what network it is connected to, Para [0213]).
Regarding claim 8, Raleigh discloses the apparatus according to claim 1, but not explicitly wherein the apparatus comprises a user equipment and an antenna (a mobile terminal having an antenna is well known in the art).
Regarding claim 9, Raleigh discloses a method, comprising: causing a connection to be established between a user equipment and a local area network (connecting to local area network, Para [0151]), configured to at least cause first information relating to the local area network to be transmitted, after the connection to the local area network is established, from the apparatus to a gateway selection function, wherein the first information comprises an internet protocol address for the apparatus (in some cases, the device does not recognize the type of network it is currently connected to but can report its base station to the network and the network will determine what network it is connected to, Para [0213] and traffic is transmitted with an IP address, Para [0221], and the service controller is seen as being the GWSF, Para [0226]); but does not fully and explicitly disclose store the first information; receive, after the connection to the local area network is established, the first information via the local area network.  Raleigh discloses connecting to a local area network, Para [0151].  Koide discloses the user connects to a LAN and is assigned an IP address that is transmitted to the user by the DHCP using the LAN, Para [0004]/Fig. 1.  Further in view of both references it is clear the user/client is assigned an IP address for the LAN and stores it for later use; but does not fully and explicitly disclose wherein the transceiver circuitry is further configured to at least receive, after the first information is transmitted, local area network configuration information from the gateway selection function, wherein the local area network configuration includes a bandwidth quota, wherein the apparatus is configured to at least apply the bandwidth quota to traffic sent and received via the local area network.  Raleigh discloses a user can log onto an access network and can download a service plan from the service controller, Para [0162], data/bandwidth usage is a factor in service policies, Para [0213] and service policies have a bandwidth limit, Para [0237].  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027], where a server checks the local IP address in the packet, Para [0029] and the server can activate a service plan for the Wi-Fi network and the user can view it, Para [0032].  In view of the combination, a user can connect to a Wi-Fi network with limited access and a server/service controller can send a service plan back to the user including bandwidth limit information; Raleigh does not disclose the local area network comprising a local gateway apparatus nor without routing the traffic through a core network, wherein the apparatus is further configured to communicate over a cellular communication route and a local route nor the gateway selection function apparatus is configured to communicate and control the local gateway apparatus nor first information includes identity of the local gateway.  Watfa discloses the system can include a local gateway that can offload traffic based on some policy or configuration, the network and WTRU can provide indication that SIPTO or LIPA is supported in LTE and non-3GPP access networks, Para [0054] and traffic can go through the local gateway rather than through the operator’s core network, Para [0049], further network provides the APN of the gateway that is performing the traffic offloading, Para [0064].  Also see Para [0010/30] of provisional 61/304,199.  In view with Hanson, the server communicates and indicates the service plan to the local gateway; and Raleigh does not disclose explicitly wherein the gateway selection function is include in a core network of a cellular network nor local area network configuration information is received via a cellular interface.  Scholaert discloses a dual-mode phone where cellular and wireless LANs are merged into one seamless service, Para [0031] and can communicate with servers in the core network via the LAN, Para [0038], where in combination of references the server is in the core network that provides the service policies/white list to the mobile device and in one variation the service plan is received over the cellular network.  
Regarding claim 15, Lin discloses an apparatus (service controller, Fig. 17), comprising: at least one processor (inherent processor); and at least one memory (memory inherent) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: receive, from a user equipment, information in some cases, the device does not recognize the type of network it is currently connected to but can report its base station to the network and the network will determine what network it is connected to, Para [0213] and traffic is transmitted with an IP address, Para [0221], and the service controller is seen as being the GWSF, Para [0226]);						but does not fully disclose determining whether a method to control the local area network can be obtained, wherein the method is predefined in local area network configuration information accessible to the apparatus to control the connection between the user equipment and the local area network nor causing, when the method can be obtained, the local area network to be configured using the method to insert at least one of: a bandwidth quota, apply the local area network configuration information and cause local area network parameters in the user equipment to be configured.  Raleigh discloses a user can log onto an access network and can download a service plan from the service controller, Para [0162], data/bandwidth usage is a factor in service policies, Para [0213] and service policies have a bandwidth limit, Para [0237].  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027], where a server checks the local IP address in the packet, Para [0029] and the server can activate a service plan for the Wi-Fi network and the user can view it, Para [0032].  In view of the combination, a user can connect to a Wi-Fi network with limited access and a server/service controller can send a service plan back to the user including bandwidth limit information. Watfa discloses the system can include a local gateway that can offload traffic based on some policy or configuration, the network and WTRU can provide indication that SIPTO or LIPA is supported in LTE and non-3GPP access networks, Para [0054] and traffic can go through the local gateway rather than through the operator’s core network, Para [0049] further network provides the APN of the gateway that is performing the traffic offloading, Para [0064].  Also see Para [0010/30] of provisional 61/304,199.  In view with Hanson, the server communicates and indicates the service plan to the local gateway.   Scholaert discloses a dual-mode phone where cellular and wireless LANs are merged into one seamless service, Para [0031] and can communicate with servers in the core network via the LAN, Para [0038], where in combination of references the server is in the core network that provides the service policies/white list to the mobile device and in one variation the service plan is received over the cellular network.  
Regarding claim 16, Raleigh discloses the apparatus according to claim 15, wherein the method to control the local area network is obtained from a database (service usage limits acquired from database by service controller, Para [0294]).
Regarding claim 17, Raleigh discloses the apparatus according to claim 16, wherein the database is shared and the database is in a different domain than the apparatus (service plan information is shared with the service processor, Para [0294] and location of the database is an obvious variation to one with ordinary skill in the art).
Regarding claim 18, Raleigh discloses the apparatus according to claim 15, wherein the method to control the local area network is obtained by requesting the method from the local area network.  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027],
Regarding claim 19, Raleigh discloses the apparatus according to claim 15, wherein the local area network parameters in the user equipment are configured via the local area network.  Scholaert discloses a phone can communicate with servers in the core network via the LAN, Para [0038], where in combination of references the server is in the core network that provides the blacklist to the mobile device.  
Regarding claims 21, 24 and 26, Raleigh discloses the apparatus/computer program product/method according to claim 16/23/1, but not wherein the operations further comprise: causing, when the method to control the local area network cannot be obtained, the user equipment to tunnel at least a part of local area network traffic originating from the user equipment to an operator gateway.  Hanson discloses the server can deny access to the Wi-Fi network, Para [0030] and Scholaert discloses a dual mode phone with different operational modes for cellular or local network, Para [0031] and in one case the phone is coupled to a server in the core network via the LAN, Para [0038]
Regarding claim 22, Raleigh discloses a non-transitory computer readable medium (computer readable storage medium, Para [0069]) encoded with instructions that, when executed by at least one processor, cause operations comprising: causing a connection to be established between a user equipment and a local area network (in some cases, the device does not recognize the type of network it is currently connected to but can report its base station to the network and the network will determine what network it is connected to, Para [0213] and traffic is transmitted with an IP address, Para [0221], and the service controller is seen as being the GWSF, Para [0226]); but does not fully and explicitly disclose store the first information; receive, after the connection to the local area network is established, the first information via the local area network.  Raleigh discloses connecting to a local area network, Para [0151].  Koide discloses the user connects to a LAN and is assigned an IP address that is transmitted to the user by the DHCP using the LAN, Para [0004]/Fig. 1.  Further in view of both references it is clear the user/client is assigned an IP address for the LAN and stores it for later use; but does not fully and explicitly disclose wherein the transceiver circuitry is further configured to at least receive, after the first information is transmitted, local area network configuration information from the gateway selection function, wherein the local area network configuration includes a bandwidth quota, wherein the apparatus is configured to at least apply the bandwidth quota to traffic sent and received via the local area network.  Raleigh discloses a user can log onto an access network and can download a service plan from the service controller, Para [0162], data/bandwidth usage is a factor in service policies, Para [0213] and service policies have a bandwidth limit, Para [0237].  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027], where a server checks the local IP address in the packet, Para [0029] and the server can activate a service plan for the Wi-Fi network and the user can view it, Para [0032].  In view of the combination, a user can connect to a Wi-Fi network with limited access and a server/service controller can send a service plan back to the user including bandwidth limit information; Raleigh does not disclose the local area network comprising a local gateway apparatus nor without routing the traffic through a core network, wherein the apparatus is further configured to communicate over a cellular communication route and a local route nor the gateway selection function apparatus is configured to communicate and control the local gateway the system can include a local gateway that can offload traffic based on some policy or configuration, the network and WTRU can provide indication that SIPTO or LIPA is supported in LTE and non-3GPP access networks, Para [0054] and traffic can go through the local gateway rather than through the operator’s core network, Para [0049] further network provides the APN of the gateway that is performing the traffic offloading, Para [0064].  Also see Para [0010/30] of provisional 61/304,199.  In view with Hanson, the server communicates and indicates the service plan to the local gateway; and Raleigh does not disclose explicitly wherein the gateway selection function is include in a core network of a cellular network nor local area network configuration information is received via a cellular interface.  Scholaert discloses a dual-mode phone where cellular and wireless LANs are merged into one seamless service, Para [0031] and can communicate with servers in the core network via the LAN, Para [0038], where in combination of references the server is in the core network that provides the service policies/white list to the mobile device and in one variation the service plan is received over the cellular network.  
Regarding claim 23, Raleigh discloses a non-transitory computer readable (computer readable storage medium, Para [0069]) encoded with instructions that, when executed by at least one processor, cause operations comprising: receiving, from a user equipment, information relating to an existing local area network connection established between the user equipment and a local area network, wherein the first information comprises an internet protocol address for the user equipment; determining whether a method to control the local area network can be obtained (in some cases, the device does not recognize the type of network it is currently connected to but can report its base station to the network and the network will determine what network it is connected to, Para [0213] and traffic is transmitted with an IP address, Para [0221], and the service controller is seen as being the GWSF, Para [0226]); but does not fully disclose determining whether a method to control the local area network can be obtained, wherein the method is predefined in local area network configuration information accessible to the apparatus to control the connection between the user equipment and the local area network nor causing, when the method can be obtained, the local area network to be configured using the method to insert at least one of: a bandwidth quota, apply the local area network configuration information a user can log onto an access network and can download a service plan from the service controller, Para [0162], data/bandwidth usage is a factor in service policies, Para [0213] and service policies have a bandwidth limit, Para [0237].  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027], where a server checks the local IP address in the packet, Para [0029] and the server can activate a service plan for the Wi-Fi network and the user can view it, Para [0032].  In view of the combination, a user can connect to a Wi-Fi network with limited access and a server/service controller can send a service plan back to the user including bandwidth limit information.  Watfa discloses the system can include a local gateway that can offload traffic based on some policy or configuration, the network and WTRU can provide indication that SIPTO or LIPA is supported in LTE and non-3GPP access networks, Para [0054] and traffic can go through the local gateway rather than through the operator’s core network, Para [0049].  Also see Para [0010/30] of provisional 61/304,199.  In view with Hanson, the server communicates and indicates the service plan to the local gateway.  Scholaert discloses a dual-mode phone where cellular and wireless LANs are merged into one seamless service, Para [0031] and can communicate with servers in the core network via the LAN, Para [0038], where in combination of references the server is in the core network that provides the service policies/white list to the mobile device and in one variation the service plan is received over the cellular network.  
Regarding claim 25, Raleigh discloses the apparatus according to claim 1, but not fully wherein the transceiver receives, when the gateway selection function is able to control the local area network, the network configuration information from the gateway selection function.  Hanson discloses a user with limited network access, transmitting a request with identifier information from a wireless device to a server, Para [0027], where a server checks the local IP address in the packet, Para [0029] and the server can activate a service plan for the Wi-Fi network and the user can view it, Para [0032].  In view of the combination, a user can connect to a Wi-Fi network with limited access and a server/service controller can send a service plan back to the user including bandwidth limit information.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.  The Applicant argues the claims comply with written description and enablement requirement and refer to Para [0032] of the specification.  Para [0032] states the UE can receive different configuration information such as the bandwidth quota and can apply it to subsequent traffic.  This paragraph just states the UE can broadly apply the bandwidth quota without any explanation.  As stated in the claim, the (UE) apparatus is configured to apply the bandwidth quota to the traffic sent and received from the gateway selection function via the local area network without routing the traffic through the cellular core network.  The specification states in Para [0041] that the operator can control a subscriber’s local route traffic without routing the local route traffic through a network of the operator or without routing the traffic through the operator’s cellular core network, Para [0029].  The operator appears to control the routing of traffic and not the UE.  Applicant has no response to the 112 clarity issue.        					The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  The Applicant removed the “memory configured to” and “transceiver configured to” limitations and re-added them to the top of the claim.  This does not change the scope of the claim.  Applicant briefly describes each reference and states they do not disclose the use of a core network node controlling whether the UE is allowed to route via local gateway or to route via operator/cellular gateway in the core to the Internet.  											In response, claim 1 is an apparatus claim for the UE.  Applicant argues over “the use of a core network node controlling whether UE is allowed to” which is not a limitation on the claimed UE apparatus.  The function and/or structure of the core network does not carry patentable weight in a UE apparatus claim.  Applicant further argues over the limitation “gateway selection function configured to provide mobility management and communicate with and control the local gateway apparatus”.  This limitation has the same issue as it is the function of the gateway selection apparatus and not the claimed UE apparatus, therefore carries no patentable weight either.    

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461